I concur in the result. Before a director or other officer of the investment company or corporation may be held liable for a wrongful or an unlawful act of the company or corporation, I think it must be alleged and proved that he with knowledge, either actual or presumptive, directly or indirectly participated therein. I think the liability of Cottrell, a mere agent of the company or corporation, should not be measured by any broader rule. A more extended holding, I think, renders the act of doubtful validity. *Page 53